Citation Nr: 1410995	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture with deformity, prior to December 30, 2010.  

2.  Entitlement to a rating in excess of 20 percent for residuals of a left clavicle fracture with deformity, on and after December 30, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The Veteran served on active duty from February to June 1987, and active duty for training from June 13 to 27, 1992.

This case comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
The record in this case is contained solely within electronic files, and includes electronic records within both Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The issue of entitlement to a temporary total disability rating based on convalescence pursuant to 38 C.F.R. § 4.30, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  In February 2013 the Veteran's authorized representative submitted a claim for temporary total disability based on convalescence pursuant to 38 C.F.R. § 4.30.  In support of this, the Veteran provided a February 2013 statement informing that on February 9, 2013, he had injured his left shoulder at work, and that his orthopedist found him to be totally incapacitated due to the injury for that interval.  The Board does not have jurisdiction over this convalescent rating issue, and it is referred to the AOJ for appropriate action. 

This appeal is remand to the RO via the Appeals Management Center in Washington, D.C.



REMAND

The Board previously remanded the case most recently in June 2013, based on the submission of a private February 2013 "disability certificate" reflecting re-injury of the left shoulder in February 2013 and potentially greater severity of disability.

The Veteran contends he is entitled to higher disability ratings than those assigned over the appeal period for his left clavicle fracture with deformity.  The record reflects that he is right-hand dominant.  

Upon a January 2013 VA examination of the left shoulder, the examiner noted a history of injury to the shoulder in service with current chronic pain and loss of mobility.  The Veteran reported decreased range of motion due to pain.  He denied loss of work due to the condition.  The examiner found that the Veteran had forward flexion at the left shoulder to 65 degrees with painful motion at 65 degrees, and abduction at the left shoulder to 65 degrees with painful motion beginning at 65 degrees.  This compared with forward flexion at the right shoulder to 70 degrees with painful motion at 70 degrees, and abduction at the right shoulder to 65 degrees with painful motion at 65 degrees.  Motion with repetitive use testing was unchanged in either arm except for abduction on the left which was reduced to 60 degrees.  However, the examiner found that the Veteran did not have additional range of motion limitation following repetitive use testing.  The examiner observed the presence of both less movement than normal and pain with movement in both shoulders, as well as both localized tenderness or pain to palpation and guarding in both shoulders.  A history was noted of past surgery to both shoulders, without residual painful or unstable scars.

The January 2013 examiner did identify tenderness to palpation at the acromioclavicular joint on the left but not the right.  The examiner did find the Veteran's subjective and objective findings to be consistent with each other.  

A February 2013 private MRI of the left shoulder reflects findings including mild irregular cartilage loss in the glenohumeral joint, mild degenerative spurring of the humeral head inferior articular surface, and mild posterior decentralization of the humeral head relative to the glenoid.  The MRI revealed no glenohumeral joint effusion, no bursal fluid, and no rotator cuff tear or tendinopathy.  An impression was also made of mild to moderate acromioclavicular joint degenerative change, and suspected prior acromioplasty. 

A private orthopedic medicine medical note indicates a restriction from work due to total incapacity for the interval from February 11, 2013, to March 12, 2013.  The reason for the total incapacity is not specified in the note.  (This note was the basis for the Board's June 2013 remand.)

Upon a September 2013 addendum to the January 2013 VA examination, the examiner opined that the Veteran was no precluded from performing his duties as a fire truck driver during flare-ups of his service-connected shoulder disability.  The examiner elaborated that pain, weakness, fatigability, or incoordination would not significantly limit functioning during flare-ups or when the joint was used repeatedly.  The examiner rather concluded that such flare-ups or repeated use would result in an excess loss 10 degrees of forward flexion and 10 degrees of abduction.  

Upon an additional VA examination for compensation purposes in November 2013, the examiner noted the presence of four left shoulder conditions: the service-connected comminuted fracture of the left clavicle, a left shoulder instability, an injury of the glenoid labrum of the shoulder joint, and osteoarthritis of the glenohumeral joint.  

The examiner recounted the following history:  The Veteran had a fall/crush injury on June 2, 1987, resulting in a comminuted mid-shaft left clavicle fracture.  He subsequently over the years has been seen for left shoulder pain, and has been evaluated for residuals of left clavicle fracture with deformity.  The Veteran complained of more pain with weather changes, as well as pain limiting his activities, and requiring medications and rest following excess activity.

Upon the November 2013 physical examination, the Veteran had forward flexion at the left shoulder to 90 degrees, with objective evidence of pain beginning at 80 degrees.  Adduction at the shoulder was to 110 degrees, with objective pain beginning at 95 degrees.  

The Veteran was able to perform range of motion with three repetitions, with flexion ending at 100 degrees and objective pain beginning at 95 degrees.  Additionally, the examiner indicated that the Veteran had post-test range of motion of the left shoulder to 95 degrees flexion and to 105 degrees abduction.  

The examiner found that after repetitive use the Veteran had additional limitation of motion and functional loss manifested by less movement than normal, weakened movement, pain with movement, and deformity.  However, the examiner indicated that of these less movement than normal and pain with movement were present in both shoulders, whereas weakened movement and deformity were only present on the left.  The examiner found 2/5 abduction strength on the left compared to 3/5 strength on the right, and 2/5 forward flexion strength on the left compared to 3/5 strength on the right.  The examiner found pain with palpation on the left shoulder, but not ankylosis.  

The examiner noted past surgeries including a right shoulder capsular shift in 1992, and a left shoulder arthroscopic surgery with inferior capsular shift, superior labral reconstruction, and subacromial decompression.  The examiner noted post-surgical shoulder scars which were not found to be tender or unstable or otherwise impairing.  

The examiner reviewed findings including x-rays, and observed that the Veteran had a remote mid left clavicular fracture with extensive remodeling at the healed fracture site, but with the acromioclavicular joints unchanged bilaterally, without evidence of significant ligamentous disruption.  The examiner observed mild acromioclavicular degenerative changes present bilaterally with osteophyte formation.  

The findings on these recent examinations present substantial unanswered questions.  Given the apparent symmetry or near-symmetry of his left and right shoulder impairments, including of the acromioclavicular joints, what disability or functional impairment, if any, is attributable to the residuals of a left clavicle fracture with deformity, as opposed to other causes?  Is identified disability due to other causes differentiable from that due to the Veteran's service-connected left clavicular fracture residuals?  If not, all disability of the left shoulder must be attributed to the service-connected left clavicular fracture residuals.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  The Board finds that a remand of the case is necessary to answer the questions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  Regardless of his response, the RO must attempt to obtain the records of treatment received at the VA facilities. 

The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, an addendum should be sought from the VA examiner who conducted the above-detailed VA examination in November 2013.  The electronic claims file records, in both Virtual VA and VBMS, should be made available to the examiner for review, and the examiner should specify on the addendum report that they have been reviewed.  In rendering answers to the questions posed, the examiner should address the four left shoulder conditions the examiner identified in November 2013: the service-connected comminuted fracture of the left clavicle, a left shoulder instability, an injury of the glenoid labrum of the shoulder joint, and osteoarthritis of the glenohumeral joint.  The examiner should answer the following:

a.  Given the apparent symmetry or near-symmetry of his left and right shoulder disabilities and impairments in functioning, what disability or functional impairment, if any, is attributable to the Veteran's service-connected residuals of a left clavicle fracture with deformity, as opposed to other causes?  

b.  For any other causes of impairment of functioning at the left shoulder identified, is identified disability due to these other causes differentiable from disability due to the Veteran's service-connected residuals of a left clavicle fracture with deformity?  If so, what disability due to such other causes, if any, is not differentiable from disability due to the Veteran's service-connected residuals of a left clavicle fracture with deformity?

c.  What is the combined nature and extent of disability due to the service-connected residuals of a left clavicle fracture with deformity, and due to any other disabilities whose symptoms are not differentiable from those of the residuals of a left clavicle fracture with deformity (potentially including non-differentiable symptoms from disability due to left shoulder instability, due to an injury of the glenoid labrum of the shoulder joint, and/or due to osteoarthritis of the glenohumeral joint)?

The examiner must provide a complete explanation for opinions provided, and the addendum must be typed.  

3.  If the requested addendum cannot be obtained, then a new examination should be afforded the Veteran to address these questions arising from the November 2013 examination and the prior medical record.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

